MAYHAM, P. J.
Appeal from a judgment of St. Lawrence county court reversing a judgment of justice’s court in favor of the plaintiff. The defendant, is a.railroad company owning or controlling a railroad for the transportation of passengers between a station called Norwood, and one on the samé road called Moira, at which latter station the Northern Adirondack Railroad connected with that of the defendants. At Norwood, plaintiff purchased a passenger ticket to Moira, and at the same time took a check for his trunk from Norwood to Tupper Lake, a station beyond Moira on the Northern Adirondack. The baggage station at Moira on the defendant’s road is a union station, used by that road and the Northern Adirondack Railroad Company jointly, at which station the baggage master of the two companies is the same person. The plaintiff’s trunk was' carried on this check from Norwood to Moira on the defendant’s train, and on its arrival at the latter place was taken by the common agent of these companies, and placed in this common baggage room, in the place where the baggage was usually placed which was to be forwarded on the Northern Adirondack Railroad. This was about 4 o’clock on Saturday, September 26th. On the next night, Sunday, September 27th, the station and baggage room at Moira, with this trunk *120and its contents, were destroyed by fire. On these facts the justice gave judgment for the plaintiff, which was, on appeal upon questions of law only, reversed by the St. Lawrence count)7 court, and from that judgment of reversal thé plaintiff appeals to this court.
The defendant is a common carrier of passengers and baggage, and, as such, is liable for baggage of passengers, -which it assumes to carry, for all loss or destruction, except by the act of God or public enemies. Having taken the baggage in its possession for transportation, it assumed the burden, in order to relieve itself from liability for loss, of showing that it discharged that duty by delivering it at its point of destination, or delivering it to the succeeding carrier to be so delivered. Section 48 of chapter 565 of the Laws of 1890 provides that “every railroad, corporation doing business within this state * * * shall be liable as a common carrier for the transportation of passengers or delivery of freight received by it, to be transported to any place on the line of a connecting road,” etc.; and also provides for the liability to them of connecting lines for losses which may be suffered on such lines. If, therefore, we could treat this check as a contract on the part of the defendant to deliver this baggage at Tupper Lake, then the liability of the defendant could not be questioned. But it was held in Isaacson v. Railroad Co., 94 N. Y. 278, that the baggage check is not regarded as a contract on the part of the carrier which issues it, but simply a means of identification of the baggage at the end of the route. But if we are not at liberty to regard this check as a contract on the part of the defendant to deliver this baggage at Tupper Lake, then it was a contract to deliver to the connecting line, to be transported thither; and the defendant'must establish such delivery béfore it can be relieved from the obligation of its undertaking as a common carrier. The check indicated upon its face that the baggage was to be carried to Tupper Lake, and made it the plain duty of the defendant to forward it by the Northern Adirondack Railroad to that point. This it could-not do without a delivery to that road. Rawson v. Holland, 59 N. Y. 611; Jennings v. Railway Co., 127 N. Y. 445, 28 N. E. Rep. 394. No such delivery was, in this case, shown. To constitute such delivery, there should be some act of the carrier, so that, if it was discharged, the succeeding line would be charged with the care and custody of the goods. Goold v. Chapin, 20 N. Y. 264. In this case the court say:
“No owner can be supposed to have an agent to superintend each transportment of goods, * i:" * and, if the responsibility of each carrier is not continued until delivery in fact to the next carrier, or at least until the first carrier, by some act clearly indicating his purpose, terminates his relation as carrier, we shall greatly diminish the security and convenience of those whose property is necessarily abandoned to others. ”
■ We see nothing in the act of the agent indicating that he had transferred this baggage from the custody of the defendant to the Northern Adirondack Railroad, and there is no such unequivocal act of transfer as would charge that company if the- action had been prosecuted against it. In this class of bailment the security of the public can only be conserved by holding the first carrier to such unequivocal acts of transfer of possession to a succeeding line as will make it possible for the owner of *121goods to charge such succeeding line before the first carrier should be released from its obligation. We think the learned county judge erred in holding that this trunk was delivered to the Northern Adirondack Railroad Company by the defendant. The judgment of the county court should be reversed, and that of the justice affirmed, with costs. All concur.